Citation Nr: 0640301
Decision Date: 10/25/06	Archive Date: 01/18/07

DOCKET NO.  04-11 199	)	DATE OCT 25 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned an initial 30 percent rating for PTSD, effective from May 17, 2002, the date of the original claim.  

As the veteran has perfected an appeal as to the initial rating assigned for the service-connected PTSD, the Board has characterized this issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.

Thereafter, in an October 2004 rating decision, the RO assigned an increased initial rating of 70 percent, effective from May 17, 2002.  

In December 2004, the RO received the veterans TDIU claim.  In a March 2005 rating decision, the RO granted a TDIU, effective from December 31, 2003.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  This law redefines the obligations of VA to the appellant with respect to claims for VA benefits and applies to this remand.

In a statement made by the veteran in late 2004 or early 2005, it was reported that he was in receipt of Social Security Administration (SSA) disability benefits.  However, neither the decision from the SSA awarding the benefits nor the medical records on which the decision was based have been obtained.  As such, VA has a duty to assist in gathering social security records when put on notice that the veteran is receiving social security benefits.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 Vet.App. 180 (1992).  Therefore, the RO should obtain the veteran's SSA records and the associated medical records and associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the SSA's decision awarding the veteran disability benefits and copies of the records on which SSA based the initial award of benefits.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

2.  The RO should then review the claims folder to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  When the above development has been completed, the RO should readjudicate the issue on appeal based on a de novo review of all pertinent evidence.  If the benefits sought on appeal are not granted to the veterans satisfaction, the RO should issue a Supplemental Statement of the Case and afford the veteran and his representative the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2006).
